

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) entered into as of December 1, 2005 by
and between Answers Corporation, (“Company”) and Assaf Rozenblatt (“Employee”).


WHEREAS, the Company and Employee are parties to that certain Purchase Agreement
dated as of even date herewith (the “Purchase Agreement”), pursuant to which,
among other things, (i) the Company has agreed to purchase all of the limited
liability interests in Brainboost Technology, LLC from Brainboost Partnership,
and (ii), the Company will own title to and all rights associated with certain
proprietary technology (a/k/a the Brainboost Answer Engine; “BAE”); and


WHEREAS, the Company plans to integrate the BAE into its product(s) and, for
purposes of such integration, seeks the knowledge and expertise gained by
Employee during his development of the BAE; and


WHEREAS, Employee desires to become employed by the Company, and the Company
desires to employ Employee upon the terms and conditions hereinafter set forth;


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1. Definition of Certain Terms. Capitalized terms used in this Agreement but not
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement.


2. Employment. The Company hereby agrees to employ Employee, and Employee hereby
accepts such employment and agrees to perform Employee's duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth. This Agreement shall be effective as of the date set
forth in Section 2.1 below, and shall continue until it is terminated in
accordance with Section 3 hereof. Nothing in this Agreement shall be construed
as giving Employee any right to be retained in the employ of the Company, and
Employee specifically acknowledges that he shall be an employee-at-will of the
Company, and thus subject to discharge at any time by the Company with or
without Cause and without compensation of any nature except as provided in this
Agreement.


2.1. Duties and Responsibilities. Commencing December 5, 2005 (the “Effective
Date”), Employee shall serve as the Director of Natural Language Research of the
Company, reporting to the Company’s Chief Technical Officer (or, alternatively,
another product development executive, if applicable). Employee shall perform
all duties and accept all responsibilities incident to such position as such
tasks that may be reasonably assigned to him by his supervisor and by the
Company’s CEO relating to the assistance with the integration of the BAE into
the Company’s product(s) and further development of the BAE. The parties agree
that Employee will be responsible, among other things, for leading a team, the
size, composition and location of which shall be determined by agreement of the
Company and Employee, to address the porting, integration and continued
development of the BAE.


2.2. Relocation. Employee undertakes to spend up to six (6) months, commencing
no later than January 1, 2006 (the “Travel Date”), in Israel, working out of the
Company’s R&D facilities in Jerusalem, for purposes of ensuring a smooth
integration of the BAE into the Company’s product(s) (the “Relocation Period”).
Employee acknowledges that management may request that the Relocation Period be
extended or shortened, and will reasonably cooperate to meet the Company’s needs
in this respect. During the Relocation Period, Employee shall be entitled to the
coverage by the Company of (i) one (1) roundtrip coach airfare tickets for each
three months of relocation in Israel (exclusive of Employee’s first relocation
trip and relocation back to New York at the culmination of the Relocation
Period) between New York and Israel, (ii) monthly living, travel and
miscellaneous expenses in Israel not to exceed $1,500, and (iii) the premiums
for any additional medical coverage necessary to cover the Employee while abroad
to the same extent as he would be covered in the United States (the “Covered
Expenses”). The parties agree that the Covered Expenses shall constitute the
exclusive payment to Employee for his expenses incurred during the Relocation
Period. The Company shall pay such Covered Expenses at such times and in the
same manner as the Company customarily reimburses its other employees for
amounts expended on behalf of the Company.


1

--------------------------------------------------------------------------------


2.3. Extent of Service. Employee agrees to use his best efforts to carry out his
duties and responsibilities under Section 2.1 hereof and, consistent with the
other provisions of this Agreement, to devote substantially all of his business
time thereto. Notwithstanding the foregoing, the Company acknowledges that
between the Effective Date and the Travel Date, Employee will be permitted to
devote a portion of his business time to personal arrangements in preparation
for the Relocation Period and that during such period, his failure to devote to
the Company the requisite efforts and business time shall not be considered in
any way a breach of this Agreement; provided, however, that Employee agrees to
make himself available, to as much extent possible, for business matters
concerning his duties and responsibilities and to reasonably accommodate the
Company’s needs.


2.4. Base Salary. For all the services rendered by Employee hereunder, the
Company shall pay Employee a base salary (“Base Salary”) to his designated
account in the United States, commencing on the Effective Date, at the annual
rate of one hundred twenty thousand Dollars ($120,000), payable in installments
at such times as the Company customarily pays its other U.S. employees (and
subject only to such withholdings as the Company’s U.S. employees are subject
to).


2.5. Benefits; Retirement and Savings Plans. Employee shall be entitled to
participate in the Company’s standard medical insurance plans and in all
employee retirement or savings plans and programs made available to the
Company's U. S. employees generally, as such plans may be in effect from time to
time and subject to the eligibility requirements of such plans.


2.6. Vacation; Holidays; Sick Days. Employee shall be entitled to fifteen (15)
days of paid vacation each year, adding one (1) day for each year from the date
of initial employment up to a total maximum of twenty-two (22) days annually,
and additional time off for sick leave and holidays in accordance with the
Company's vacation, holiday and other pay for time not worked policies.


3. Termination. Employee's employment shall terminate upon the occurrence of any
of the following events:


3.1. Voluntary Termination By the Company. The Company may terminate the
Employee’s employment with the Company without cause at any time upon one (1)
month written notice. The Company shall have the right, in its sole discretion,
to require Employee to continue working for the Company during the notice
period.


3.2. Disability. The Company may terminate Employee's employment if Employee has
been unable to perform the material duties of his employment due to a disability
which (i) continues for more than ninety (90) days and (ii) cannot be reasonably
accommodated (the “Disability”). If the Company terminates Employee's employment
for Disability, Employee shall be entitled to receive under this Agreement the
following:


2

--------------------------------------------------------------------------------


(a) The Company shall pay to Employee any amounts earned, accrued or owing but
not yet paid under Section 2 above.


(b) Employee shall receive any other benefits accrued or earned in accordance
with the terms of any applicable benefit plans and programs of the Company.


3.3. Death. If Employee dies while employed by the Company, the Company shall
pay to Employee's executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any amounts earned, accrued or owing but not yet
paid under Section 2 above and any benefits accrued or earned under the
Company's benefit plans and programs. Otherwise, the Company shall have no
further liability or obligation under this Agreement to Employee's executors,
legal representatives, administrators, heirs or assigns or any other person
claiming under or through Employee.


3.4. Cause. The Company may terminate Employee’s employment at any time for
“Cause” upon immediate written notice to Employee, in which event all payments
under this Agreement shall cease, except for Base Salary to the extent already
accrued. Employee shall be entitled to any benefits accrued or earned before his
termination in accordance with the terms of any applicable benefit plans and
programs of the Company. For purposes of this Section 3.4, the term “Cause”
shall mean the occurrence of any one or more of the following: (i) Any act of
fraud or dishonesty or gross negligence, only as such relates to his Employment;
(ii) Employee’s willful misconduct which materially injures the Company; (iii)
Employee’s conviction by, or entry or a plea of guilty or nolo contendre in, a
court of competent jurisdiction for any crime which constitutes a felony in the
jurisdiction involved, or (iv) the gross failure by Employee to adequately
perform his duties to assist with the integration of the BAE into the Company’s
product(s) and further develop the BAE. The Employee may contest any termination
pursuant to Section 3.4 of this Agreement.


3.5. Notice of Termination. Any termination of Employee's employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 9 below.


4. Covenant Not to Compete. Employee acknowledges that the nature of the
Company's business is such that if Employee were to become employed by, or
substantially involved in, the business of a competitor of the Company while
employed by the Company and for twelve (12) months following the termination of
Employee’s employment by the Company, for whatever reason, it would be very
difficult for the Employee not to rely on or use the Company's trade secrets and
confidential information (the “Non-Compete Period”). Thus, to avoid the
inevitable disclosure of the Company’s trade secrets and confidential
information, during the Non-Compete Period, Employee agrees not to directly or
indirectly engage in (whether as an employee, consultant, proprietor, partner,
director or otherwise), nor have any ownership interest in or participate in the
financing, operation, management or control of, any person, firm, corporation or
business that competes with the business the Company was pursuing or had
documented concrete plans to pursue at the time of the termination of the
Employee’s employment as described above, or is a customer of the Company at the
time of the termination of the Employee's employment. In addition, during the
Non-Compete Period, Employee will not directly or indirectly: (a) solicit,
encourage, recruit or take any other action which is intended to induce any
other employee, independent contractor, customer or supplier of the Company or
any affiliated corporation to terminate his, her or its relationship with the
Company or any affiliated corporation; or (b) interfere in any manner with the
contractual or employment relationship between the Company or any affiliated
corporation and any employee, independent contractor, customer or supplier of
the Company or any affiliated corporation. The foregoing restrictions shall not
preclude Employee from purchasing, receiving or holding (directly or indirectly)
solely as a passive investment 5% or less of the outstanding stock, other
securities or other equity participation interests of any entity.


3

--------------------------------------------------------------------------------


5. Non-Disclosure. Employee acknowledges that during the course of his
performance of services for the Company, he will acquire technical knowledge
with respect to the Company’s business operations, including, by way of
illustration, the Company’s existing and contemplated products (current and
future), trade secrets, methods, secrets, formulas, data, patents, copyrights,
know how, source code, software programs, models, compilations, algorithms, flow
charts, techniques, systems, processes, business and financial methods or
practices, plans, pricing, marketing, merchandising and selling techniques and
information, customer lists, supplier lists, plans, price lists, technical
information, data and know-how (whether for its own use or for use by Company
clients) and including, without limitation, confidential information relating to
the Company’s policies and/or business strategy and business and operations of
the Company’s affiliates (all of such information herein referenced to as the
“Confidential Information”); provided, however that the term “Confidential
Information” shall not include (a) any information which is or becomes publicly
available otherwise than through breach of this Agreement or (b) any information
which is or becomes known or available to Employee on a non-confidential basis
and not in contravention of applicable law from a source which is entitled to
disclose such information to Employee. Employee agrees that he will not, while
he is employed by the Company, divulge to any person, directly or indirectly,
except to the Company or its officers, employees and agents or as reasonably
required in connection with his duties on behalf of the Company, or use, except
on behalf of the Company, any Confidential Information. Employee agrees that he
will not, at any time after his employment with the Company has ended, divulge
to any person directly or indirectly any Confidential Information nor use the
Confidential Information in any way detrimental to the Company. Employee further
agrees that if his relationship with the Company is terminated (for whatever
reason) he shall not take with him but will leave with the Company all records,
papers and computer software and data and any copies thereof relating to the
Confidential Information (or if such papers, records, computer software and data
or copies are not on the premises of the Company, Employee agrees to return such
papers, records and computer software and data immediately upon his
termination). Employee acknowledges that all such papers, records, computer
software and data or copies thereof are and remain the property of the Company.
Notwithstanding anything in this Agreement to the contrary, the Employee may
disclose Confidential Information to the extent necessary in relation to legal
proceeding, threatened legal proceedings and financial and tax matters related
to or in connection with the Purchase Agreement, this Agreement and the rights
and obligations under both agreements as well as the other Related Agreements.
In the event that the Employee is requested to disclose Confidential Information
by operation of law, court order or other governmental demand (“Process”), the
Employee shall immediately notify the Company of such Process and shall not
disclose such Confidential Information in response to such Process, to the
extent requested protection from a legal or governmental authority with
jurisdiction to offer protection in the face of such Process has been granted.


6. Intellectual Property Rights. Employee agrees that all proprietary
information, including but not limited to, trade secrets and know-how, corporate
documents and records, investor-lists, policies, copyrights, inventions, source
code, software, methods, innovations, improvements, discoveries or developments
relating to the Company’s business or method of conducting business and to the
BAE, including new contributions, improvements and ideas, whether or not
patentable, copyrightable or in any other way legally protected (“Inventions”),
conceived or made by Employee, either solely or jointly with others, during
Employee’s employment with the Company which arise out of Employee’s employment
or exposure to Confidential Information shall belong to and be the sole property
of the Company. Employee assigns to the Company any rights Employee may have or
acquire in such Inventions and agrees to execute all instruments and documents
and to perform all actions which may be reasonably requested by the Board to
establish, confirm and vest in the Company such ownership.


4

--------------------------------------------------------------------------------


7. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Employee's employment to the extent
necessary to the intended preservation of such rights and obligations.


8. Governing law; Forum. This Agreement shall be governed by, and construed and
interpreted under, the laws of the State of New York. Any legal claim lodged by
one party against the other arising from the terms of this Agreement shall be
adjudicated only by the appropriate court in the State of new York.


9. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail or sent via facsimile, as follows (provided that
notice of change of address shall be deemed given only when received): 


If to the Company, to:


Answers Corporation
237 West 35th Street
Suite 1101
New York, NY 10001
Facsimile: 646-304-1824
Attention: Robert S. Rosenschein, CEO


If to Employee, to:
Assaf Rozenblatt
7001 Ave V, Apt 2
Brooklyn, NY 11234
Facsimile: ______________


or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.


10. Contents of Agreement; Amendment and Assignment.


(a) This Agreement, the Purchase Agreement and the Related Agreements set forth
the entire understanding between the parties hereto with respect to the subject
matter hereof and cannot be changed, modified, extended or terminated except
upon written amendment approved by the Company and executed on its behalf by an
officer and by Employee.


(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the employment duties and responsibilities of Employee under
this Agreement are of a personal nature and shall not be assignable or
delegatable in whole or in part by Employee. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, within 15 days of such succession, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform if no such succession had taken place.


5

--------------------------------------------------------------------------------


11. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.


12. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.


13. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.


14. Withholding. All payments under this Agreement shall be made subject to
applicable U. S. tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state and local income taxes as the
Company is required to withhold pursuant to any law or governmental rule or
regulation. Except as specifically provided otherwise in this Agreement,
Employee shall bear all expense of, and be solely responsible for, all federal,
state and local income taxes due with respect to any payment received under this
Agreement.


15. Company Policies. Employee hereby acknowledges receipt, together with this
Agreement, of the Company’s (i) Code of Ethics and Business Conduct, attached
hereto as Exhibit A (the “Code”) and (ii) Procedures and Guidelines Governing
Insider Trading and Tipping, attached hereto as Exhibit B (the “Insider Trading
Policy”; collectively, the “Policies”), and confirms that he has read and
understood the provisions contained in the Policies, recognizes that the
Policies apply to all Company employees and firmly undertakes to abide by their
provisions at all times.




6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.
 

       
Answers Corporation
 
   
   
    By:   /s/ Steven Steinberg   

--------------------------------------------------------------------------------

Name: Steven Steinberg
Title: Chief Financial Officer
   

 

        Employee   /s/ Assaf Rozenblatt   

--------------------------------------------------------------------------------

Assaf Rozenblatt
 
   
   
     

 
 
7

--------------------------------------------------------------------------------


 


 